MEMO. ENDORSED

CSE TAGMASENEBAMS Bosument 18? Eley MBE Pawe,tott
hs

 

    
 

One Dag Hammarskjold

Jason L. Libou Se eae 8 — AVENUE

jlibou@wmilp.com WWW.WMLLP.COM FACSIMILE 212 371-0320
July 22, 2020 The aviator 1EY anted..

<“Uenioe—

 

 
 

Via PACER/ECF f=

Nelsen S. Roman, U.S.D.J.
The Honorable Nelson S. Roman Dated: 3 de2o
United States Courthouse White Plains, New York 10601.”

300 Quarropas Street, Room 218
White Plains, New York 10601

Re: Waterkeeper Alliance, Inc. v. Spirit of Utah Wilderness, Inc. et al.
Civil Action No.: 10-cv-1136
Dear Judge Roman:

This law firm represents the plaintiff, Waterkeeper Alliance, Inc., in the above-captioned

suit. Earlier today, defendant Salt e-filed a letter motion requesting an extension of time for him
to surrender to the U.S. Marshals Service for his repeated, willful violations of this Court’s Orders.
(ECF Doc. 190). Plaintiff respectfully requests an extension of time to respond to Salt’s eter |
motion until Friday, July 24, 2020.

Thank you for the Court’s attention to this matter.

Respectfully submitted,

WACHTEL Missry LLP
fason L, Libou

Jason L. Libou, Esq.

   

/ DOCUMENT
| | ELECTRONICA

POC #:__
DATE FILED 1LED: =k areme

 

092485-001/00245222-1
